Citation Nr: 1231141	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2010, the Board issued a decision which denied an increased disability rating in excess of 10 percent for residuals of a right knee injury.  However, in December 2010, a Joint Motion for Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court), requesting that the issue be remanded for additional development.  Later that month, the Court issued an order which vacated the Board's June 2010 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.  

Subsequently, in August 2011 the Board remanded this matter further development in light of the Court's order.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's extension in his right knee was not limited to 15 degrees and flexion was not limited to 30 degrees at any point during the appellate period.

2. There is no evidence during the appeal period that the Veteran's right knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee disability were not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257, 5259, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

Prior to the initial adjudication of this claim, a letter dated in May 2004 fully satisfied the duty to notify provisions listed under 38 C.F.R. § 3.159(b)(1)  (2009). See also Quartuccio, at 187. A Statement of the Case issued in April 2006 fulfilled the VA's notice requirements regarding informing the Veteran of how effective dates are assigned, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with examinations.  38 C.F.R. § 3.159(c) (2011). 

Additionally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

For historical purposes, it is noted that service connection was established for this disability in a March 1981 decision at a noncompensable rating, effective February 23, 1980, based, in part, on evidence from a February 1981 Compensation and Pension (C&P) examination.  In August 2004, the Veteran's rating was increased to 10 percent compensability, effective March 22, 2004.  This rating was continued in a November 2004 and June 2005 decision.  The Veteran claims that his service-connected residuals of a right knee injury are more disabling than currently evaluated. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's right knee disability is currently rated as 10 percent disabling under Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5260 pertains to limitation of flexion of the leg, which is also applicable in this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Standard range of knee motion is from zero degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011). 

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a , Diagnostic Code 5259.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General  Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

Turning to the relevant evidence of record, the Veteran underwent a VA C&P examination in June 2004.  A physical examination revealed the right knee had full range of motion.  The examiner noted "a soft tumor of hazelnut size in the right popliteal fossa, well movable within the surrounding tissue and tender.  [The Veteran] is able to extend his right leg only 10 degrees, further extending is precluded by pain due to the tumor.  [He] is able to flex his right knee fully.  There is no instability."  The diagnosis was a tumor in the right popliteal fossa and the Veteran was referred to his primary care provider for further examination.  Furthermore, x-rays of the right knee showed no abnormalities and arthralgias was diagnosed. 

In October 2004, the range of motion of his right knee was 0 to 90 degrees; tender to palpation, negative effusion, negative Lachmann, and negative McMurray.  An x-ray of the right knee demonstrated no osseous abnormalities and no evidence of a fracture, dislocation, arthritic changes, or other abnormalities.  A MRI revealed "a small amount of intraarticular fluid without evidence of a significant joint effusion.  No bone contusion or traumatic osseous injury [was] identified, [t]here [was] no evidence of an osteochondral lesion.  The menisci [were] normal in size and configuration without evidence of a meniscal tear... The anterior and posterior cruciate ligaments [were] intact... There is a 3.5 x 1.0 cm popliteal cyst... No periarticular muscle strain or tear seen."  While there were no surgical options, the Veteran was advised of conservative treatment. 

In January 2005, he received treatment for the popliteal cyst which continued to swell and bother him.  In February 2005, the Veteran complained of severe knee pain. The examination showed no effusion.  An x-ray and MRI in June 2005 revealed the same findings as in October 2004.  The range of motion in the right knee was 0 to 110 degrees with positive patellofemoral crepitus. 

The Veteran was afforded another VA C&P examination in May 2005 where he reported pain and swelling in his right knee.  He stated he could walk for approximately one hour but experienced clicking and had to sit down.  The pain is in the popliteal area and that only repetitive motion, such as walking for more than an hour, caused pain.  The Veteran reported he has flare-ups at night and has to get up and walk around but does not lose range of motion.  He stated he does not use a cane or a knee sleeve. 

A physical examination revealed swelling in his right knee and a range of motion from 0 to 105 degrees.  However, with a five pound weight he can only move from minus 30 to 105 degrees.  The examiner found "loss of 30 degrees flexion on active motion and this [was] due to pain.  He shows evidence of moderate weakness and fatigue of the right knee as he does not have good motion with a five pound weight on his right ankle with repetition.  He does not have any incoordination."  The examiner diagnosed the Veteran's disability as popliteal cyst of the right knee with probable mild degenerative arthritis and noted the Veteran "has functional impairment of no excessive squatting or climbing activities, no excessive walking over now, rather rest." 

In August 2005, the Veteran's right knee range of motion was 0 to 110 degrees, negative effusion, negative Lachmann, but positive McMurray medially and patellofemoral crepitus.  The diagnosis was right knee degenerative joint disease with possible treat meniscus.  The treatment plan at this time was to "do a scope... [The Veteran] would like to be re-evaluated and possibly have another injection... and see if that helps."  Subsequently, he underwent a medial and lateral meniscectomy of the right knee. 

In November 2005, the Veteran reported occasional locking and clicking of the knee.  He stated he was wearing a knee brace which helped a little.  The range of motion was 0 to 110 degrees.  The Veteran was given an injection of steroid, marcain, lidocaine which he reported helped his symptoms. 

Treatment at the VA medical center in January 2006 found the range of motion of the Veteran's right knee as 0 to 110 degrees, tender to palpation posterior lateral joint line, no palpable cysts, no tenderness to palpation medial/lateral joint lines, with negative effusion and Lachmann, but positive McMurray.  There was a possibility of a meniscus tear in the right knee. 

Treatment in March 2006 found the Veteran's right knee disability remained unchanged since the January 2006 treatment except he was positive for patellofemoral crepitus.  X-rays of the right knee demonstrated no osseous abnormalities, evidence of a fracture, dislocation, arthritic changes, or other abnormalities.  The right knee was treated with hyalgan injections.  The Veteran underwent a right lateral meniscectomy for a lateral meniscus tear in August 2006. 

The Veteran was afforded another VA examination in October 2006 where he described his right knee pain as a "persistent burning sensation with a throbbing pain... a dull ache with sharp exacerbations that in the [VA] scale is a 6 and goes up to a 9 as often as every day and will last about 6 hours before it gets any better."  The Veteran did not report any recurrent subluxation or dislocation.  He arrived at his examination with "a patella centering brace applied to the anterior aspect of the right knee, but no crutches, braces, cane, corrective shows or orthosis."  The Veteran reported he could not stand for prolonged period of time and, therefore, his daily living activities are affected, such as taking a shower.  His mobility was affected since he cannot walk for more than two blocks. 

A physical examination revealed a range of motion from "-5 degrees of extension to 110 degrees of flexion associated with crepitation and pain."  Addressing the Deluca factors, repetitive action of flexion and extension was met with increased pain fatigue, weakness, lack of endurance but no decrease in the limited range of motion.  The Lachmann and McMurray tests were negative and the medial and lateral collateral ligaments were intact.  The Veteran was able to tandem walk and walk on heels and toes with minimal discomfort.

As stated above, in December 2010 the Court granted a JMR vacating the Board's previous decision denying the Veteran's claim.  According to the JMR, while the Board determined that the Veteran's right knee disability did not warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, the Board failed to discuss whether the Veteran's was entitled to separate ratings under Diagnostic Code 5259 (the Veteran and his representative argued the Board failed to consider the evidence of the record which demonstrated that the Veteran underwent a right lateral meniscectomy in August 2006); and failed to discuss that Veteran's use of a brace in considering Diagnostic Code 5257.  Therefore, under these circumstances, as well as in light of the JMR, the Board remanded this matter for a new VA examination to ascertain the current manifestations and severity of the Veteran's right knee disability.

In February 2012, the Veteran underwent another VA examination where the range of motion of the right knee was 130 degrees flexion and no limitation of extension, both with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and with no additional limitation in range of motion following.  The Veteran had no functional loss and/or functional impairment.  There was no tenderness or pain to palpation for joint line or soft tissue.  The Veteran's right knee also had normal strength in flexion and extension.  The Veteran's Lachman and posterior instability tests were normal.  The medial-lateral instability test was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran does not currently, or in the past, have had medial tibial stress syndromes, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was no crepitation heard during examination, no swelling, redness, inflammation, posterior pepliteal mass, or tenderness noted.  The Veteran did not use any assistive device as a normal mode of locomotion.  Imaging studies of the right knee revealed degenerative or traumatic arthritis but no evidence of patellar subluxation was seen. 

It was noted in this examination that the Veteran had a meniscal condition, specifically a meniscal tear in the right knee and underwent a meniscectomy in August 2006.  The Veteran reported pain resulting from the meniscectomy. 

The Board has considered whether the Veteran is entitled to a higher rating under the diagnostic criteria pertaining to limitation of flexion of the knee, but finds that he is not.  At no point during the appeal period was the Veteran's extension of the right leg limited to 15 degrees as required for the 20 percent rating under Diagnostic Code 5261.  The Veteran's extension exceeded this range in all C&P examinations and there is no other evidence indicating that the Veteran had extension limited to 15 degrees.  There was also no limitation of flexion to 30 degrees under Diagnostic Code 5260.  The Board has considered functional loss due to pain, etc., and notes that on examination repetition did not decrease the range of motion beyond the criteria for a 20 percent rating under Diagnostic Code 5260 and 5261.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Competent medical evidence is absent any findings of recurrent subluxation or lateral instability, dislocated or symptomatic semilunar cartilage, tibia or fibula impairment, or genu recurvatum for the assignment of a higher or separate rating under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263.  Although the Veteran has subjectively complained of instability and worn a knee brace, his knee was found to be stable upon objective physical examination in May 2005 and February 2012. There has been no currently demonstrated instability or subluxation of the right knee in VA outpatient treatment records.  Consequently, the assignment of a separate compensable or an evaluation in excess of 10 percent for the Veteran's right knee disability based upon any of these diagnostic codes is not warranted.  The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disability.  See DCs 5256, 5258, 5262, and 5263; see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).

Finally, turning next to DC 5259, the Board finds that while the Veteran is status post meniscectomy of the right knee, he is not entitled to a separate 10 percent rating under this diagnostic code.  Since painful movement is already being compensated, a separate rating under diagnostic code 5259 cannot be assigned.  To also grant a separate 10 percent rating under DC 5259 in this case would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  As DC 5259 does not provide for a rating higher than 10 percent, DC 5259 also cannot serve as a basis for a rating higher than the current 10 percent rating in effect.

Finally, the Board finds that this matter need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's knee disability reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extraschedular basis, and indeed, neither the Veteran nor his representative have identified any exceptional or unusual disability factors.  See 38 C.F.R. § 3.321.  As noted above, the Board observes that there is no showing the disability results in marked interference with employment (he is unemployed, but due to a psychiatric disorder).  His disability has not required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  Thus, a remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to an increased rating for the Veteran's service connection residuals of a right knee injury, currently rated 10 percent, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased rating in excess of 10 percent for residuals of a right knee injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


